Title: To George Washington from Charles Willson Peale, 9 December 1783
From: Peale, Charles Willson
To: Washington, George


                        
                             Tuesday Evening 9 December 1783
                            
                        
                        Mr Chas W. Peale’s most respectful compliments to His Excellency Genl Washington and requests to know at what
                            hour tomorrow it will be most convenient, to favor Mr Peale with a Sitting.

                    